Citation Nr: 1755444	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to June 20, 2010. 

2. Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability beginning June 20, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and from October 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO granted service connection for the Veteran's lumbar spine disability and assigned an initial 10 percent rating.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

During the course of the appeal, a June 2011 rating decision increased the initial 10 percent evaluation assigned to 20 percent, effective June 20, 2010.  

The Board ultimately denied the increased rating claim in a March 2015 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in December 2015 that granted the JMR and returned the file back to the Board for proceedings consistent with the JMR.

This case was most recently before the Board in November 2016 when it was remanded for additional development.  It has returned for adjudication.





FINDINGS OF FACT

1. Even in consideration of his complaints of pain on motion and functional loss, prior to June 20, 2010, the Veteran's lumbar spine disability has not resulted in a loss of forward flexion of 60 degrees or less; a combined range of motion of the thoracolumbar spine less than 120 degrees; lumbar radiculopathy or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and has not resulted in incapacitating episodes requiring physician-prescribed bedrest.

2. Even in consideration of this complaints of pain on motion and functional loss, from June 20, 2010, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 30 degrees or less; ankylosis of the thoracolumbar spine; or incapacitating episodes requiring physician-prescribed bedrest.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to June 20, 2010 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5242, 5243 (2017).

2. The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine from June 20, 2010 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5242, 5243 (2017).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was Remanded in May 2016 for the purpose of affording the Veteran an additional VA examination.  The examination was scheduled for December 2016.  The RO received notice in January 2017 that the Veteran failed to appear for the scheduled examination.  The Veteran has not provided good cause for missing the examination or indicated that he would appear if it is rescheduled.  Thus, there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

With respect to Veteran's failure to report for his December 2016 VA examination, his representative asked that the matter be Remanded to provide him another opportunity to report for the examination.  The representative indicated that there "may be" mitigating circumstances for his failure to report.  Those circumstances were not identified.  Moreover, following issuance of a supplemental statement of the case, which noted that the Veteran failed to report of his scheduled examination, the Veteran made no request for a new examination.  Accordingly, the appeal will be reviewed on the evidence of record.  See 38 C.F.R. § 3.655 (2017)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

By way of history, service connection for herniated lumbar discs was granted in December 2005.  A 10 percent rating was assigned under Diagnostic Code 5003-5242.  The rating was increased to 20 percent, effective June 20, 2010 under Diagnostic Code 5243.  

Under Diagnostic Code 5242, degenerative arthritis is to be considered under either diagnostic code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, however, a rating of 10 percent is for application to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  Id.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine  greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for a thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  38 C.F.R. § .4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

Prior to June 20, 2010

The Veteran was afforded a VA examination in October 2006.  He reported being prescribed pain medication for his back.  He reported that he has continuous pain in his back, rating it a 7 out of 10 which increased to 10 out of 10 with heavy lifting.  These flare-ups last from 1 to 2 days for which he takes pain pills and avoids any lifting.  In his work, he stocks produce which requires lifting.  He denied any additional impairment during his flare-ups.  The Veteran ambulated unassisted and said he can walk all day.  He had full function at work and at home with the exception of the limitation on lifting heavier objects.  

On examination, the Veteran had tenderness over the fourth and fifth lumbar spine.  He had muscle tenderness in the same area.  He had muscle spasm bilaterally on flexion, extension, and bending laterally.  However, his gait and posture were normal.  He demonstrated normal heel and toe walking.  Flexion was to 63 degrees with pain at the end of flexion.  Extension was to 44 degrees without pain.  Left lateral flexion was to 28 degrees and right lateral flexion to 27 degrees.  Left and right lateral rotation were to 30 degrees.  The Veteran showed pain at the end of rotation and flexion.  Motor and sensory function were intact and reflexes were normal.  The examiner indicated he was unable to determine if repetitive use would cause pain, weakness, or fatigue.  

VA treatment records include a January 2007 MRI of the lumbar spine showing degenerative disc changes at L3-4, L4-5, and L5-S1, a disc bulge/protrusion at L4-5 and L5-S1, and mild disc bulging at L3-4 with minimal effacement of the thecal sac.  A contemporaneous examination revealed that the Veteran's lumbar spine had mild tenderness but he retained full range of motion, full strength, and had a symmetrical gait.  

During VA treatment in September 2009, the Veteran reported low back pain radiating to his legs.  He denied weakness in the lower extremities, bowel problems, and bladder problems.  He was taking prescription pain medication 3 to 4 times a day.  On examination, the Veteran had a normal gait pattern.  He had mild tenderness over the bilateral lumbar paraspinal muscles with exquisite tenderness over the right SI joint.  Range of motion of the spine was full in all directions.  

In November 2009, the Veteran was evaluated for low back pain and range of motion was noted to be flexion to 90 degrees and extension to 10 degrees and that range of motion was "painless".  On examination of the back, there was "exquisite tenderness over L4-5 intraspinous area."   

During the November 2009 hearing, the Veteran reported that his back condition was worsening over the previous 3 years.  He stated that he had increased limitations due to back pain, using the example of not being able to do yardwork other than mowing the yard.  He indicated that he had to have epidurals every few months for pain relief.  He stated that he had 12 epidural shots since his previous VA examination.  The Veteran reported use of 2 prescribed pain medications for his pain that he takes about 4 or 5 times a day.  He said the back pain limits his ability to lift and climb stairs.  The Veteran indicated that he was in school and working part-time as a mechanic.  At work, he takes breaks "sometimes" and uses his pain medication.  He denied any instances where the physician has prescribed bedrest.  The Veteran stated that when he has flare-ups of the back pain, he sometimes uses a cane for ambulation.  He indicated that on several occasions, he will have a hard time standing up straight when his back flares suddenly and that he will have to slowly straighten as he stands.  

Based on the above, the Board finds that an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula prior to June 20, 2010.  The Veteran's worst combined range of motion was 222 degrees during the October 2006 VA examination.  His worst flexion was 63 degrees at the same examination. His examinations during subsequent VA treatment described his range of motion as "normal" and "painless".  Further, while muscle spasm and localized tenderness were observed, there was no evidence of abnormal gait or abnormal spinal contour prior to June 20, 2010.  There was also no indication that the Veteran experienced functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  Indeed, during the October 2006 VA examination, the Veteran denied any additional impairment during his flare-ups and said although he has flare-ups with lifting, he had "full function" at work stocking produce, despite testifying that he would take breaks at work.  With respect to IVDS, the Veteran specifically denied being prescribed bedrest during the November 2009 hearing and there is no objective evidence of such.  For these reasons, the Board finds that an initial rating in excess of 10 percent for the Veteran's low back disability prior to June 20, 2010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-43 (2017).

From June 20, 2010

During a June 2010 VA examination, the Veteran stated that in the previous three-and-a-half years, he had a total of 11 epidural injections.  He was also taking pain medication 2 to 3 times a day.  He did not use a brace or support.  The Veteran reported leaving his job as a mechanic earlier that year for non-medical reasons.  He was attending community college, studying electronics technology.  The Veteran stated that he was able to mow his yard but unable to trim hedges or shovel snow.  He reported a flare-up in May, with no precipitating cause, described as severe back pain and weakness of both legs.  The symptoms subsided spontaneously.  He had 1 other flare-up in the previous 12 months which necessitated him leaving school, going home, lying down, and waiting for the pain to subside.  There were no instances of physician-prescribed bedrest in the previous 12 months.  The Veteran complained of consistent pain rating as a 7 out of 10.  The pain was aggravated by bending, lifting, sitting for more than 45 minutes, and walking more than 100 yards.  It was alleviated by rest.  The pain did not radiate to the extremities.  There was no bowel or bladder incontinence reported.  

On examination, the Veteran was able to move about the examining room without apparent pain and climb on and off the examination table without difficulty.  There was no spasm or tenderness.  His flexion was limited by pain to 60 degrees, extension to 15 degrees, lateral bending bilaterally to 15 degrees, and rotation to 45 degrees.  There were no changes following repetitions.  The Veteran's gait was normal and straight leg raise was negative.  Deep tendon reflexes were normal and peripheral sensation was normal.  The examiner found no significant change in the Veteran's disability picture compared to the October 2006 examination.  The most recent MRI did not show any significant change from previous studies.  

The Veteran was afforded an additional VA examination in July 2012.  At that time, the Veteran reported incidences where the pain will have a sudden onset causing him to "drop" until the pain subsides.  The last time it happened was in February 2012.  The Veteran stated that movement helped with the back pain, but standing still or sitting increased his pain.  Range of motion testing showed flexion to 60 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  Pain was observed at the end points of motion.  There was no additional recorded loss of range of motion on repetition but the examiner indicated less movement than normal, excess fatigability, and pain on movement with repetition.  There was localized tenderness or pain to palpation of the lumbosacral spiney process.  The Veteran had an abnormal spinal contour.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes and a sensory examination were normal.  The Veteran denied radicular pain and any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran has IVDS of the thoracolumbar spine but that there had not been any incapacitating episodes of IVDS in the previous 12 months.  Imaging testing showed arthritis in the lumbar spine.  The examiner indicated that the Veteran's back disability impacted his ability to work in that it made him unable to lift more than 50 pounds and made bending difficult.     

The Veteran's treatment records show ongoing treatment for chronic low back pain, including use of opiates, nerve blocks, and nerve ablation to help relieve his pain.  There is also evidence of treatment during a flare-up in March 2013, which the Veteran described as a pain level of 10 out of 10 in his back radiating to his legs.  He noted that he has had similar flare-ups with acute exacerbations related to bending and lifting objects of modest weight at work.  He denied urinary or stool symptoms.  There was paraspinal muscle tenderness of the lower lumbar region and he had decreased range of motion of the lumbar spine with forward flexion and twisting right and left.  His gait was normal.  Radiology showed mild to moderate multilevel degenerative changes.  In April 2013, he underwent a lumbar medial branch injection.  

In May 2013, the Veteran noted good pain relief in his back from the April pain block but indicated that he had a new pain in his left leg.  He gets some relief from medication.  Ambulating made his pain slightly worse, noting that he intermittently uses a cane to assist with walking due to the pain and numbness in his leg.  He denied bowel and bladder changes or incontinence.  A January 2014 MRI of the lumbar spine showed evidence of multilevel degenerative disc disease.  An MRI in May 2014 did not show any significant interval change from the previous examination.  In February 2015, the Veteran's back was tender to palpation over the lumbar spine with radiation into the hips.  In June 2015, his back was tender to palpation over the lumbar spine, described as "almost hyperaesthetic."  

During a May 2016 VA examination, the examiner noted review of the claims file.  The examiner indicated that the Veteran was diagnosed with a lumbosacral strain, degenerative disc disease of the lumbosacral spine, and spondylosis of the thoracic spine.  The Veteran reported worsening symptoms of pain in his low back since his previous examination in July 2012.  He noted burning, knifelike jabbing, and occasional popping in the low back.  The Veteran indicated that he had not sought medical care for his back in "well over a year" and instead just tolerates the pain.  His previous treatment included epidural steroid injections, oral narcotic pain medication, alcohol neurolysis, and physical therapy.  Nothing provided good, long-term relief.  

The Veteran reported working full time in a job that requires climbing, bending, lifting, rotating, and carrying.  He denied any current treatment for his back but stated that he was prescribed medication that he would take occasionally for pain with positive results.  He denied anterior thigh pain but noted radiation of the back pain into the upper thighs about once annually.  The Veteran reported flare-ups of the thoracolumbar spine about once a month.  At that time, he will suddenly develop tightness and increased pain while he is at work and he will have to stop whatever he is doing.  The pain will resolve in about 10-15 minutes with no further intervention.  He stated that he misses about 1 day of work per month due to back pain.  Rest and use of prescribed pain medication resolve this issue.  The Veteran also reported functional impairment due to his thoracolumbar spine in that he is limited in sporting activities such as basketball.  He does go fishing, take walks in the woods, and enjoys camping.  He is also able to complete the tasks of his job, despite the pain.  

Range of motion testing showed forward flexion to 80 degrees, extension to 0 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  The examiner indicated that the Veteran was unwilling to attempt extension.  Although there was pain noted during forward flexion, extension, right lateral flexion, and left lateral flexion, it did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of pain with palpation of the midline lumbar spine and low back laterally.  The Veteran was able to perform repetitive use testing and there was no loss of function or range of motion on repetition.  The examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination would significantly lower functional ability with repeated use over a period of time.  The rationale was that the Veteran was able to work full time performing duties that require bending, lifting, reaching, and twisting.  Although it causes pain, it does not cause him to cease the activities except during flare ups.  If he were required to perform repeated lifting of very heavy objects, it is reasonable to assume he would have problems.  

During flares, the Veteran reported that he loses all function and has to stop what he is doing until the pain resolves.  The Veteran had localized tenderness but it did not result in an abnormal gait or abnormal spinal contour.  The Veteran also indicated he had difficulty sitting for long periods of time.  Strength testing was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes were normal and straight leg raising tests were negative.  The Veteran endorsed radiculopathy in his lower extremities.  There was no ankylosis of the spine and no other neurologic abnormalities were noted.  

The examiner indicated that the Veteran has IVDS of the thoracolumbar spine but that he has not had any episodes of IVDS that required bed rest prescribed by a physician in the previous 12 months.  The examiner opined that the Veteran's back condition does not impact his ability to work.  The rationale was that although the condition causes pain, it does not stop the performance of his work duties.  He works at a warehouse going up and down stairs frequently.  It involves bending, lifting, twisting, carrying, and climbing.  The Veteran plans to return to a previous job that involves the same movements but not as strenuous and he will be using more equipment to move things.  If the Veteran performs exceedingly well one day, he will be significantly slower the next day.  The examiner stated that the Veteran would have trouble with long periods of sitting and repeated heavy lifting tasks, but does not have those job requirements at this time.  

A January 2017 note indicates that the Veteran failed to report for a December 2016 VA examination.  A March 2017 supplemental statement of the case advised the Veteran that he had failed to appear for this examination, and such could have an adverse impact on his appeal.  To date, neither the Veteran nor his representative has provided good cause for missing the examination.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted from June 20, 2010 for the Veteran's service-connected low back disability.  At worst, the Veteran's forward flexion was limited by pain to 60 degrees.  There is also no evidence that the Veteran has ankylosis of the spine.  The Veteran demonstrated active, albeit limited, motion at every examination and even noting during the July 2012 VA examination that movement helps with his back pain.  There is also no evidence of prescribed bedrest during this period due to incapacitating episodes.  For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability from June 20, 2010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-43 (2017).

The Board is mindful that the Veteran has consistently complained of low back pain that makes lifting difficult.  In conjunction with the rating criteria, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  However, the overall level of disability demonstrated by the Veteran is not commensurate with the loss of range of motion required for a rating in excess of 10 percent prior to June 20, 2010 and in excess of 20 percent thereafter, even with consideration of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Each examiner found that there was no increase in pain or decrease in range of motion on repetition.  To the extent that the Veteran reported low back pain, the VA examiners did not note any additional loss of motion or function resulting from that pain.  See Mitchell, 25 Vet. App. at 38.  Indeed, the Veteran regularly noted being able to "deal with the pain" and continue working.  

During the March 2013 treatment during a flare-up, the examiner noted decreased range of motion, indicating that the Veteran maintained at least some motion even during the worst pain.  Even considering the Veteran's more recent reports of having to stop what he is doing during a flare-up, he reported that the pain would cease after 10 to 15 minutes without intervention.  Additionally, he indicated that he had relief with prescribed pain medication and had not sought treatment for his back for a year prior to the May 2016 VA examination.  Therefore, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent prior to June 20, 2010 and in excess of 20 percent thereafter for functional impairment caused by the Veteran's service-connected low back disability.
	
With respect to radiculopathy, the Veteran was awarded separate compensation for that disability and it is not currently before the Board.  The Veteran has not reported, and the examiners have not found, additional potential neurological symptoms such as bowel or bladder incontinence.

In sum, the continuance of the initial 10 percent disability rating prior to June 20, 2010 and 20 percent thereafter is appropriate in this case.  No additional staged ratings are warranted, as there appears to be no identifiable period during this appeal during which the Veteran's back disability manifested increased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the Veteran's claims and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

A rating in excess of 10 percent prior to June 20, 2010 for a lumbar spine disability is denied.

A rating in excess of 20 percent from June 20, 2010 for a lumbar spine disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


